                Case 1:20-cv-00269-KPF Document 9 Filed 01/24/20 Page 1 of 2

   NEW YORK                                                                                                          ATLANTA
    LONDON                                                                                                          BALTIMORE
   SINGAPORE                                                                                                       WILMINGTON
 PHILADELPHIA                                       FIRM and AFFILIATE OFFICES                                         MIAMI
    CHICAGO                                                                                                        BOCA RATON
WASHINGTON, DC                                                                                                     PITTSBURGH
 SAN FRANCISCO                                                                                                       NEWARK
                                                 ANTHONY J. COSTANTINI
 SILICON VALLEY                                                                                                     LAS VEGAS
                                                DIRECT DIAL: +1 212 692 1032
   SAN DIEGO                                   PERSONAL FAX: +1 212 202 4715                                       CHERRY HILL
   SHANGHAI                                  E-MAIL: AJCostantini@duanemorris.com                                  LAKE TAHOE
    BOSTON                                                                                                          MYANMAR
   HOUSTON                                           www.duanemorris.com                                               OMAN
  LOS ANGELES                                                                                                A GCC REPRESENTATIVE OFFICE
                                                                                                                  OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                                   MEXICO CITY
                                                                                                                  ALLIANCE WITH
                                                                                                              MIRANDA & ESTAVILLO
                                                                                                                    SRI LANKA

January 24, 2020                                                                                                  ALLIANCE WITH
                                                                                                             GOWERS INTERNATIONAL


VIA EMAIL
The Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:      Lovati et al v. Petroleos de Venezuela, S.A., 20-Civ-00269;
                   Petroleos de Venezuela, S.A. v. MUFG Union Bank, N.A.,
                   19-Civ-10023 (related)


Your Honor:

        We represent the plaintiffs in the above-captioned Lovati case, which you have accepted as
related to Petroleos de Venezuela, S.A. v. MUFG Union Bank, 19-Civ-10023 (“MUFG case”). Both
of these cases concern the legality of the 2020 bonds issued by Petroleos de Venezuela, S.A.
(“PDVSA”). We are aware that you have approved a schedule for the MUFG case, and we have no
desire to add to the burdens of the Court or the respective litigants.

        We have been contacted by counsel for PDVSA, and discussed a possible stay at the Lovati
case, pending the outcome of the MUFG case. We would be amenable to such a stay, provided that
we have contemporaneous access to all discovery in the MUFG case, including attendance at any
depositions. Since any such resolution would involve the Court and all the parties to the MUFG
case, some of whom are not parties to the Lovati litigation, we would respectfully request a
conference with the Court attended by all parties to either of the cases involving the 2020 Bonds. We
have copied all counsel on this request.




D UANE M ORRIS LLP
1540 BROADWAY      NEW YORK, NY 10036-4086                                       PHONE: +1 212 692 1000   FAX: +1 212 692 1020
DM3\6309831.1
                Case 1:20-cv-00269-KPF Document 9 Filed 01/24/20 Page 2 of 2



The Honorable Katherine Polk Failla
January 24, 2020
Page 2

          Thank you for your consideration of our proposal.

                                              Very truly yours,

                                              /s/ Anthony J. Costantini
                                              Anthony J. Costantini

AJC/gg

cc: Kurt W. Hansson, Esq.
    James R. Bliss, Esq.
    James Worthington, Esq.
    Tariq Mundiya, Esq.
    Christopher J. Clark, Esq.




DM3\6309831.1
